Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 12/17/21 has been entered.  Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (2014/0019352 A1), in view of Beye et al. (2018/0039989 A1), in further view of Balazs et al. (9444824 B1).
Re-claim 1, Shrivastava disclose a computer-implemented method for consolidating financial transactions of an employee in a payment technology gateway, the computer-implemented method comprising: 
-providing, by the employer's data processing system, an electronic wallet application linked to the payment technology application (see e.g. paragraphs 0103, 0105, 0350 - an electronic wallet user may receive an invitation from WIP to sign up with WIP service, and following a link provided in the invitation (e.g., an email, etc.), the user may provide registration information in a registration form. --- In one implementation, the WIP may provide an enrollment user interface for a consumer to fill in leash parameters 103 (e.g., see FIGS. 4A-4I). ---- such enrollment may allow a virtual wallet application installed on a user device)
-providing a paycard linked, by the employer's data processing system, to the payment technology application; and (see e.g. paragraphs 0093, 0094, 0098, 0110, 0102, 0409, 0471 -In some embodiments, a wallet customer may go to the Mobile App and enable the WIP service to start using their wallet to pay for goods and services even when merchants do not support Wallet as valid FOP. Once the service is enabled, the customer may be presented with a Virtual Credit card number, which may get refreshed automatically after every transaction. Alternatively, a physical Credit card may also be sent to the customer for making in-person purchases. This physical card is the Proxy 
----Card which may be used by the customer to make in-person or online purchases. The Pay Network may use the virtual credit card generated in the wallet or this Physical Proxy card to access the actual payment instrument in the customer's wallet, and complete the transactional flow.--- For example, a consumer may enroll with an electronic wallet service (e.g., Visa V-Wallet) by creating an e-wallet account and adding a payment account to the e-wallet (e.g., a credit card, a debit card, a PayPal account, etc.).----a digital/electronic wallet, a smart/prepaid card linked to a user's various payment accounts, and/or other payment platforms. --the snap mode may also offer facilities for adding a funding source to the wallet application. In one implementation, a pay card such as a credit card, debit card, pre-paid card, smart card and other pay accounts may have an associated code such as a bar code or QR code.  -- the WIP server may generate a virtual card number. In an alternative embodiment, the WIP server may generate a physical proxy card).
-wherein the payment technology gateway is configured to be a single gateway through which the employee conducts the financial transactions on a number of accounts using at least the electronic wallet application and the paycard; and -wherein each financial transaction is validated by the payment technology gateway using a single payment number (see e.g. paragraphs 0342, 0455 –0458, 0426 – In some embodiments, the WIP may facilitate transfers of funds to more than one payee by a payor via a single social post message. In some embodiments, the WIP may facilitate use of more than one source of funds of a payee to fund payment of funds to one or more payors via a single post message. For example, the WIP may utilize default settings or customized rules, stored within a virtual wallet of a payor, to determine which funding sources to utilize to fund a payment transaction to one or more payees via a social post message.
The mobile wallet device may be a device which stores the user's payment cards (e.g., credit card, debit card, checking account, savings account, and/or the like) and may be used to make transactions. --The pay network may identify, e.g., 6630, based on the proxy card details, that the user associated with the proxy card has access to a virtual wallet of cards. For example, the POS terminal may provide the purchase transaction details to a pay network 6606 (e.g., credit card company, issuer bank, acquirer bank, etc.) for payment processing. The pay network may identify, e.g., 6630, based on the proxy card details, that the user associated with the proxy card has access to a virtual wallet of cards The pay network may, e.g., in real-time, query the user for a selection of one of the cards from user's virtual wallet. ---the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.)
Although Shrivastava discloses [0190]- the user may be able to choose from one or more cards to utilize for a transactions, the cards chosen from a virtual wallet of cards stored within a virtual mobile wallet application executing on the mobile device. – [0457]-  In some implementations, the app may indicate that the user may earn more rewards points if the uses a specific (or alternative) card to pay for the purchase transaction ---[0487]- For example, the user may set a default card to use for transactions, or use the WIP auto optimization feature to choose the card which may maximize the user's benefits. 
Shrivastava does not explicitly disclose the following limitations.
However, Beye et al. disclose establishing, by an employer's data processing system, the payment technology gateway having a payment technology gateway application (see e.g. paragraph 0055- the dynamic payment decisioning application 258).
--including a predicting application, an accounting application and a preferences application (see e.g. paragraphs 0042, 0055, 0056, 0078, 0079).
--providing, by the employer's data processing system, a machine intelligence application comprising machine learning and predictive algorithms (see e.g. paragraphs 0122, 0113, 0117, 0078, 0041-Based on the user's shopping habits, the application 222 or 158 enables machine learning to fine-tune the user preferences. --
Based on the user's shopping habits, the app can utilize item data and/or merchant category data to predict spending,)
--the machine intelligence application working in conjunction with the predicting application , the accounting application and the preferences application to analyze purchases and make recommendations on how to use funds available to the employee using the wallet and card account services (see e.g. paragraphs [0039] More specifically, embodiments of the invention provide for using a mobile wallet to determine the best payment method at the time of purchase (i.e., during a mobile transaction with a merchant).
Next, as represented by arrow 906, the user points the user device toward the NFC reader or otherwise manipulates the user device as necessary to establish an operative connection between the user device and the point of transaction device. Next, the NFC reader gets the merchant and amount of the pending transaction from a merchant system, as represented by arrow 908 and the “get best card” algorithm is called and executed with merchant and amount of transaction as inputs, as represented by arrow 910. The algorithm then queries a database for the best card, as represented by arrow 912, from which is returned an array of cards if there is no definitive best card, as represented by arrow 914. The algorithm then alerts that insufficient funds or other error exists and suggests splitting the purchase among multiple cards or other available resources, as represented by arrow 916. --Then, the user approves the split by making a selection on the user device, as represented by arrow 918. The landing page then calls and executes a “split payment” algorithm with the cards and balances on the cards as inputs, as represented by arrow 920. The algorithm then charges the selected cards the split amounts to complete the transaction, as represented by arrow 922. Finally, as represented by arrow 924, the payment processor sends an alert that the cards have been charged.
[0065] In some embodiments, the user application 222 and/or the dynamic payment decisioning application 258 generates a ranked list of the resources associated with the user and available for use to complete the pending transaction. In some embodiments of the invention, generating a ranked list of resources includes analyzing the user preferences, wherein the user preferences include a preferred form of reward, incentive, and/or discount such as cash back, more reward points, lower interest rates, and/or the like provided to the user 202 by an associated resource relative to current terms set forth by the one or more resource managers upon selection of the associated resource to complete the transaction.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the employer's data processing system of Shrivastava, with the applications, the recommendation feature and the intelligent wallet module of Beye et al., in order to determine the best payment method at the time of purchase using a mobile wallet (see e.g. paragraph 0039).

Shrivastava, in view of Beye et al., do not explicitly disclose the following limitations.
the one or more software products or services 204 may be coupled to or in communication with of one or more financial institutions (e.g., banks, credit card issuing institutions, payment gateways, etc.), or of one or more e-commerce sites 216 via network 250. --FIG. 3A illustrates a more detailed flow diagram of the process or the hardware module for implementing adaptive levels of assurance in a financial management system in some embodiments. In the embodiments illustrated in FIG. 3A, the method or system may, at 302A, receive a user's request for access to a financial management system which may include, for example, a tax preparation product or service, an accounting product or service, a payroll product or service, or a personal or corporate finance product or service.)
Balazs et al. also disclose -providing, by the employer's data processing system, a machine intelligence application comprising machine learning and predictive algorithms (see e.g. claim 9 - wherein the one or more tools include at least one of a statistical tool, a predictive modeling tool, a machine learning tool, a data mining tool, and a heuristics-based tool)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., and include payroll product coupled to the financial management system (i.e. payment gateways) of Balazs et al., in order to perform various processes or to invoke various modules  in order to implement adaptive levels of assurance in a financial management system; and also enhance the user experience (see e.g. col 3, lines 44-46; col. 5, line 14).

Re-claim 2, Shrivastava discloses a computer-implemented method of claim 1, further comprising: 
providing, by the employer's data processing system, a wallet display enabling the employee to interface with the payment technology gateway application (see e.g. paragraph 0105, --In one implementation, the WIP may provide an enrollment user interface for a consumer to fill in leash parameters 103 (e.g., see FIGS. 4A-4I).
-enabling, by the wallet display, management of the financial transactions on the number of accounts; wherein the number of accounts includes credit card accounts, bank accounts, personal identification, insurance accounts, mortgage accounts, and FSH accounts and HSA accounts (see e.g. paragraph 0102- In further implementations, the WIP may provide a consumer enrollment UI for a consumer to configure various types of consumer wallet leash parameters, such as but not limited to restricted time of the day a card can be used, usage frequency, etc. that the card may be activated or deactivated. Additionally, the WIP may provide triggers to auto-activate wallet/card account, e.g., tied to calendar events, geo-locations, etc. In another implementation, a consumer's Corporate cards sub-accounts, bonded accounts may use access control list (ACL)-like pre-configured leash settings (e.g., corporate card accounts, parent/child debit accounts may use ACL-like templates to control usage, etc.) In this way, the WIP reduces redundant information exchange and communication messages between consumers and an issuing bank, and thus improves network transmission and processing efficiency.)
- wherein the wallet display is downloadable to a portable device by one of an internet connection and a wireless connection (see e.g. paragraph 0350 -such enrollment may allow a virtual wallet application installed on a user device).

Re-claim 3, Shrivastava discloses a computer-implemented method, wherein providing, by the employer's data processing system, the wallet display enabling the employee to interface with the payment technology gateway application further comprises: -responsive to an entry by the employee on the wallet display of a number of credit cards, issued to the employee by a number of credit card providers, linking the electronic wallet to each of the number of credit cards issued to the employee so that a charge incurred using an active card will be passed through to one of the number of credit cards by the payment technology gateway application in accordance with a selection of one of the number of credit cards by the employee as the active card; and (see e.g. paragraphs 0091,  0245, 0509, 0409 –Wallet Common Services--The wallet common services may provide the backbone functionality to configure and control the Proxy credit card properties for the customer, for example, which Physical payment instrument do they want to connect this Virtual Wallet Credit card, ---
In one implementation, the user may add the pay card to the wallet by selecting a `add to wallet` button. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab discussed above. --In one implementation, the user may add the pay card to the wallet by selecting the `add to wallet` button 5754. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab--When the pay card has been added to the wallet, the user interface may be updated to indicate that the importing is complete via the notification display 5756. The user may then access the wallet 5757 to begin using the added pay card as a funding source.) 
-enabling the employee to select the active card by touching or swiping the wallet display on the portable device (see e.g. paragraph 0482 -In some implementations, the user may provide a card selection input, e.g., 6924, in response to the virtual wallet card selection options presented by the user r device to the user. For example, the user may tap, swipe touchscreen of a mobile device, press a key on a keyboard, perform a single mouse click, etc. to provide a selection of a card from the user's virtual wallet with which to complete the purchase transaction).

Re-claim 4, Shrivastava discloses a computer-implemented further comprising: 
-enabling the employee, using the electronic wallet application and the wallet display, to preview a number of balances in the number of accounts (see e.g. paragraphs 0276, 0460); 
-enabling the employee, using the electronic wallet application and the wallet display, to create transaction categories (see e.g. paragraph 0237- -In another implementation, the user may add the transaction to a group such as company expense, home expense, travel expense or other categories set up by the user. Such grouping may facilitate year-end accounting of expenses, submission of work expense reports, submission for value added tax (VAT) refunds, personal expenses, and/or the like.
-enabling the employee, using the electronic wallet application and the wallet display, to view statements and a use history (see e.g. paragraphs 0461, 0221 -- Some embodiments of the WIP may facilitate a customer to get one unified view of all his transactions.. --- a user may select the history mode 1501 to view a history of prior purchases),
-enabling the employee, using the electronic wallet application and the wallet display, to manage notification settings, alerts, and reminders; (see e.g. paragraphs 0109, 0106, 0104 - In one implementation, the user may subscribe to WIP alerts by selecting alert channels).
user may then use the social button 5559 to send or receive money through the integrated social channels); and 
-enabling the employee, using the electronic wallet application and the wallet display, to direct reports (see e.g. paragraphs 0396, 0398 -the user may send social share data such as purchase information or links through integrated social channels.) 

Re-claim 5, Shrivastava discloses a computer-implemented method of claim 1, wherein providing the paycard linked, by the employer's data processing system, to the payment technology gateway application, further comprises: 
-providing a card interface for data entry by the employee ((see e.g. paragraph 0245), and 
-responsive to an entry by the employee on the card interface of a number of credit cards issued to the employee by a number of credit card providers, linking the paycard to each of the number of credit cards issued to the employee so that a charge incurred using the paycard will be passed through to one of the number of credit cards by the payment technology gateway application in accordance with a pre-designated policy selected by the employee (see e.g. paragraphs 0245, 0509, 0409);
-wherein the card interface is one of a computer card interface and a mobile device interface (see e.g. paragraphs 0263, 0245, 0272). 

Re-claim 6, Shrivastava does note explicitly disclose a computer-implemented method, wherein the paycard includes an EMV chip. However, it is considered an obvious variation of Shrivastava to have a paycard with an EMV chip, since the functions of an EMV chip are taught by Shrivastava. See e.g. paragraph 0245, 0409, 0363-  pay card 5751 -the social pay server may generate a unique transaction trigger associated with the triggering social post message, e.g., 4837, and store a transaction trigger ID, triggering social post message, etc., for recordkeeping or analytics purposes).

Re-claim 9, Shrivastava discloses a computer-implemented method, further comprising: providing a notification application linked to the payment technology gateway application and the electronic wallet; In some embodiments, when the user is ready to checkout, the WIP may provide a checkout notification to the user's device and/or CSR device. ---an offers screen 1401 may provide real-time offers that are relevant to items in a user's cart for selection by the user).

Re-claim 13, Shrivastava discloses a computer-implemented method, wherein a consolidated financial transaction service is configured to analyze purchases made by the employee using the electronic wallet and the paycard and to make recommendations on how the employee may best use available funds (see e.g. paragraphs 0386, 0257, 0338).  

Re-claim 14, Shrivastava discloses a system for consolidating financial transactions of an employee in a payment technology gateway, the system comprising: a
-the payment technology gateway running on a processor unit of the data processing system and connected to a network (see e.g. 0427 – The pay gateway server may forward the card authorization request to the pay network server using the provided address); and 
-computer program instructions stored in a computer-readable storage media of the data processing system and configured to cause the processor unit to display a wallet display for an electronic wallet; responsive to an entry by the employee on the wallet display of a number of credit cards, issued to the employee by a number of credit card providers, to link the electronic wallet to each of the number of credit cards [  ] so that a charge incurred using an active card will be passed through to one of the number of credit cards by a payment technology gateway application in accordance with a selection of one of the number of credit cards by the employee as the active card (see e.g. paragraphs 0245, 0509, 0409 --In one implementation, the user may add the pay card to the wallet by selecting a `add to wallet` button. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab discussed above. --In one implementation, the user may add the pay card to the wallet by selecting the `add to wallet` button 5754. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab--When the pay card has been added to the wallet, the user interface may be updated to indicate that the importing is complete via the notification display 5756. The user may then access the wallet 5757 to begin using the added pay card as a funding source.);
With respect to credit cards issued to the employee application, Shrivastava teaches in paragraph 0260- partial bond wallets (e.g., such as bonds between corporate employer virtual wallet and an employee's personal wallet, such that an employer wallet may provide limited funds with strings attached for the employee  wallet to utilize for business purposes only), and/or the like.)
- to enable the employee to select the active card by touching or swiping the wallet display on a portable device (see e.g. paragraph 0482 -In some implementations, the user may provide a card selection input, e.g., 6924, in response to the virtual wallet card selection options presented by the user r device to the user. For example, the user may tap, swipe touchscreen of a mobile device, press a key on a keyboard, perform a single mouse click, etc. to provide a selection of a card from the user's virtual wallet with which to complete the purchase transaction); 
-wherein the wallet display enables management of the financial transactions on a number of accounts, the number of accounts comprising credit card accounts, bank accounts, personal identification, insurance accounts, mortgage accounts, and FSH accounts and HSA accounts (see e.g. paragraph 0102- In further implementations, the WIP may provide a consumer enrollment UI for a consumer to configure various types of consumer wallet leash parameters, such as but not limited to restricted time of the day a card can be used, usage frequency, etc. that the card may be activated or deactivated. Additionally, the WIP may provide triggers to auto-activate wallet/card account, e.g., tied to calendar events, geo-locations, etc. In another implementation, a consumer's Corporate cards sub-accounts, bonded accounts may use access control list (ACL)-like pre-configured leash settings (e.g., corporate card accounts, parent/child debit accounts may use ACL-like templates to control usage, etc.) In this way, the WIP reduces redundant information exchange and communication messages between consumers and an issuing bank, and thus improves network transmission and processing efficiency.); 
-wherein the wallet display is downloadable to the portable device by one of an internet connection and a wireless connection (see e.g. paragraph 0350 -such enrollment may allow a virtual wallet application installed on a user device); and
In some embodiments, the WIP may facilitate transfers of funds to more than one payee by a payor via a single social post message. In some embodiments, the WIP may facilitate use of more than one source of funds of a payee to fund payment of funds to one or more payors via a single post message. For example, the WIP may utilize default settings or customized rules, stored within a virtual wallet of a payor, to determine which funding sources to utilize to fund a payment transaction to one or more payees via a social post message. --The mobile wallet device may be a device which stores the user's payment cards (e.g., credit card, debit card, checking account, savings account, and/or the like) and may be used to make transactions. --The pay network may identify, e.g., 6630, based on the proxy card details, that the user associated with the proxy card has access to a virtual wallet of cards. For example, the POS terminal may provide the purchase transaction details to a pay network 6606 (e.g., credit card company, issuer bank, acquirer bank, etc.) for payment processing. The pay network may identify, e.g., 6630, based on the proxy card details, that the user associated with the proxy card has access to a virtual wallet of cards The pay network may, e.g., in real-time, query the user for a selection of one of the cards from user's virtual wallet. ---the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards, and/or other services for which the user-merchant combination is authorized.)
Shrivastava does not disclose the following limitations.
However, Beye et al. disclose having a payment technology gateway application including a predicting application, an accounting application and a preferences application and connected to wallet and card data including wallet and card account services and wallet and card usage history (see e.g. paragraphs 0042, 0054, 0055, 0056, 0074, 0078, 0079).
-a machine intelligence application comprising machine learning and predictive algorithms, the machine intelligence application working in conjunction with the predicting application, the accounting application and the preferences application to analyze purchases and make recommendations on how to use funds available to the employee using the wallet and card account services; (see e.g. paragraphs 0039, 0117, 0065).

Shrivastava, in view of Beye et al., do not disclose the following limitation.
However, Balazs et al. disclose - providing, by the employer's data processing system, a machine intelligence application comprising machine learning and predictive algorithms (see e.g. claim 9 - wherein the one or more tools include at least one of a statistical tool, a predictive modeling tool, a machine learning tool, a data mining tool, and a heuristics-based tool)
-a payroll application comprising a coordination with payment technology gateway application (see e.g. col. 8, lines 32-36; col. 9, lines 15-25 -the one or more software products or services 204 may be coupled to or in communication with of one or more financial institutions (e.g., banks, credit card issuing institutions, payment gateways, etc.), or of one or more e-commerce sites 216 via network 250. --FIG. 3A illustrates a more detailed flow diagram of the process or the hardware module for implementing adaptive levels of assurance in a financial management system in some embodiments. In the embodiments illustrated in FIG. 3A, the method or system may, at 302A, receive a user's request for access to a financial management system which may include, for example, a tax preparation product or service, an accounting product or service, a payroll product or service, or a personal or corporate finance product or service.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., and include payroll product coupled to the financial management system (i.e. payment gateways) of Balazs et al., in order to perform various processes or to invoke various modules  in order to implement adaptive levels of assurance in a financial management system; and also enhance the user experience (see e.g. col 3, lines 44-46; col. 5, line 14).

Re-claim 15, Shrivastava discloses a system, further comprising: a paycard linked, by the data processing system, to the payment technology gateway application (see e.g. paragraphs 0093, 0094, 0098, 0110, 0102, 0409, 0471); --a card interface for data entry by the employee (see e.g. paragraphs 0263, 0245, 0272); and computer program instructions stored in a computer-readable storage media of the data 

Claim 16 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Re-claim 18, Shrivastava discloses a computer program product for consolidating financial transactions of an employee in a payment technology gateway, the computer program product comprising: computer program instructions stored in a computer-readable storage media of a data processing system and configured to cause a processor unit, responsive to an entry by the employee on a wallet display of a number of credit cards issued to the employee by a number of credit card providers of a selection of one of the number of credit cards by the employee as an active card, to link an electronic wallet to each of the number of credit cards issued to the employee so that a charge incurred using an active card will be passed through to one of the number of credit cards by a payment technology gateway application (see e.g. paragraphs 0091,  0245, 0509, 0409 –Wallet Common Services--The wallet common services may provide the backbone functionality to configure and control the Proxy credit card properties for the customer, for example, which Physical payment instrument do they want to connect this Virtual Wallet Credit card, ---In one implementation, the user may add the pay card to the wallet by selecting a `add to wallet` button. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab discussed above. --In one implementation, the user may add the pay card to the wallet by selecting the `add to wallet` button 5754. The instruction to add the pay card to the wallet may cause the pay card to appear as one of the forms of payment under the funds tab--When the pay card has been added to the wallet, the user interface may be updated to indicate that the importing is complete via the notification display 5756. The user may then access the wallet 5757 to begin using the added pay card as a funding source.); and 
In some implementations, the user may provide a card selection input, e.g., 6924, in response to the virtual wallet card selection options presented by the user device to the user. For example, the user may tap, swipe touchscreen of a mobile device, press a key on a keyboard, perform a single mouse click, etc. to provide a selection of a card from the user's virtual wallet with which to complete the purchase transaction).
Shrivastava does not disclose the following limitations.
However, Beye et al. disclose a payment technology gateway application comprising a predicting application, an accounting application and a preferences application comprising machine learning and predictive algorithms,  to wallet and card data including wallet and card account services and wallet and card usage history (see e.g. paragraphs 0042, 0054, 0055, 0056, 0074, 0078, 0079).
--wherein the machine intelligence application working in conjunction with the predicting application, the accounting application and the preferences application analyzes purchases and makes recommendation on how to use funds available to the employee using the wallet and card account services (see e.g. paragraphs 0044, 0037, 0026, 0070).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the employer's data processing system of Shrivastava, with the applications, the recommendation feature and the intelligent wallet module of Beye et al., in order to intelligently recommending a payment card to be used by a cardholder in a payment transaction (see e.g. paragraph 0018).
Shrivastava, in view of Beye et al., do not explicitly disclose the following limitations.
However, Balazs et al. disclose -a payment technology gateway application connected to a payroll application comprising a coordination with payment technology gateway application (see e.g. col. 8, lines 32-36; col. 9, lines 15-25 -the one or more software products or services 204 may be coupled to or in communication with of one or more financial institutions (e.g., banks, credit card issuing institutions, payment gateways, etc.), or of one or more e-commerce sites 216 via network 250. --FIG. 3A illustrates a more detailed flow diagram of the process or the hardware module for implementing adaptive levels of assurance in a financial management system in some embodiments. In the embodiments illustrated in FIG. 3A, the method or system may, at 302A, receive a user's request for access to a financial management system which may include, for example, a tax preparation product or service, an accounting product or service, a payroll product or service, or a personal or corporate finance product or service.)
Balazs et al. also disclose wherein the payment technology gateway application is connected to a machine intelligence application comprising machine learning and predictive algorithms (see e.g. claim 9 - wherein the one or more tools include at least one of a statistical tool, a predictive modeling tool, a machine learning tool, a data mining tool, and a heuristics-based tool)

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., and include payroll product coupled to the financial management system (i.e. payment gateways) of Balazs et al., in order to perform various processes or to invoke various modules  in order to implement adaptive levels of assurance in a financial management system; and also enhance the user experience (see e.g. col 3, lines 44-46; col. 5, line 14).

Claim 19 recites similar limitations as claims 5 and 6, and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Claim 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (2014/0019352 A1), in view of Beye et al. (2018/0039989 A1), in further view of Balazs et al. (9444824 B1), in further view of Pena et al. (10237256 B1).
Re-claim 7, Shrivastava discloses a computer-implemented method, further comprising:
- providing an identification application linked to the payment technology gateway application, the electronic wallet, and the paycard (see e.g. paragraphs 0172, 0185 – voice identification ;),
-providing the paycard with one of passive proximity technology and contactless smart card technology; 
(see e.g. paragraph 0422-the user wallet device may communicate with the PoS client via Bluetooth, Wi-Fi, cellular communication, one- or two-way near-field communication (“NFC”), and/or the like.)
which items' barcode did the user scan using the user device, how many times did the user scan the barcodes, did the user engage in comparison shopping by scanning barcodes of similar types of item).
Shrivastava, in view of Beye et al., in further view of Balazs et al., do not disclose the following limitations.
However, Pena et al. disclose -wherein the paycard and the electronic wallet are configured to clock the employee in and out at work; and -wherein the electronic wallet and the identification application are configured to display a history of the employee clocking in and out. (see e.g. col. 7, lines 42-56; col. 8, lines 60-64 - Referring to FIG. 2, in some implementations, the user identity application may be used in an enterprise environment to perform one or more operations. For example, an employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility. When away from an enterprise facility, a badge associated with a credential issued to the employee by the enterprise may reflect an "Off Work" status, as shown in image (A) of FIG. 2. The badge is displayed through the user identity application on the employee's device (e.g., mobile phone). The badge may also display additional information such as the enterprise name (e.g., MCST) and logo, user name (e.g., John Smith), a Quick Response (QR) code, and a position (e.g., team member) of the employee in the enterprise. ---- The server of the enterprise's network may maintain a log of the check-in and check-out times for all its employees. Also, the user identity application on each employee's device may maintain a log of the respective employee's check-in and check-out times.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., in further view of Balazs et al., and include the steps cited above, as taught by Pena et al., because employees and employers have a much easier technique to track a number of hours worked by employees and no longer have to rely on time cards with manual actions to punch in and punch out. (see e.g. col. 8, lines 64-67).

Claim 17 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.

s 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (2014/0019352 A1), in view of Beye et al. (2018/0039989 A1), in further view of Balazs et al. (9444824 B1), in further view of Honnef et al. (US 20120066044 A1).
Re-claims 8, 11, Shrivastava discloses a computer-implemented method, further comprising: 
-providing a preferences application linked to the payment technology gateway application, the electronic wallet, and the paycard; (see e.g. paragraphs 0273, 0470-0472), 
Shrivastava, in view of Beye et al., in further view of Balazs et al., do not disclose the following limitations.
However, Honnef et al. disclose a computer-implemented method, further comprising: 
 --wherein the preferences application is configured for selection of treat preferences, an entry of goals by the employee, the entry of goals directed to team members, a display of goal progress, and a direction of reports (see e.g. claim 9 - wherein the customer is an employee, and wherein the virtual value account is an employee reward certificate awarded for attaining a specific goal.) 
-- providing a team reward application linked to the payment technology gateway application and the electronic wallet; and responsive to one or more inputs by the employee on a display of the electronic wallet, finding a team member and awarding the team member a gift or cash from any of the number of accounts in the electronic wallet; wherein the team reward application is configured to manage the gifts or the cash sent from another electronic wallet to the employee (see e.g. paragraphs  0096-0100; 0109-0117 - Redeem Certificate Function).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., in further view of Balazs et al., and include the steps cited above, as taught by Honnef et al., in order to motivate employees with incentive programs that are tied to attaining specific goals for the purpose of benefiting both employers and employees (see e.g. paragraph 0013).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (2014/0019352 A1), in in view of Beye et al. (2018/0039989 A1), in further view of Balazs et al. (9444824 B1), in view of Honnef et al. (US 20120066044 A1), in further view of Hernandez (US 20200065841 A1)

However, Honnef et al. disclose a computer-implemented method, further comprising: 
providing a send and redeem application linked to the payment technology gateway application and the electronic wallet; wherein the electronic wallet is configured to send and receive digital treats; send and receive cash; pay for a first digital treat; and receive a second digital treat using any card in the electronic wallet; and wherein the electronic wallet is configured [ ] to prompt and send notifications regarding a suggestion to redeem a digital treat. (see e.g. paragraphs 0075, 0090-employee reward certificates given for attaining specified goals; - Notification involves sending a message to the recipient on the appropriate date, indicating that the recipient has been given a certificate. The recipient notification may include a message describing the certificate, the name of the purchaser or giver, and a hyperlink with an embedded certificate number to view the actual certificate.)  
Shrivastava, in view of Beye et al., in further view of Balazs et al., in view of Honnef et al. do not disclose the following limitations.
However, Hernandez discloses wherein the electronic wallet is configured with beacon technology to prompt and send notifications  (see e.g. claim 9-the presence of a nearby wireless beacon associated with one of the one or more redemption locations, further comprises: transmitting, from the gift card service to a retailer electronic device, a notification of the presence of the recipient's personal electronic device at a retailer location associated with the wireless beacon, the notification further comprising indication of a gift card available within a recipient gift card wallet available for redemption at the retailer location).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., in further view of Balazs et al., in view of Honnef et al., and include the steps cited above, as taught by Hernandez, because such implementations may facilitate a gift card recipient with utilizing a newly-received or previously-received gift card that is redeemable at a retailer location currently occupied by the recipient. (see e.g. paragraph 0056).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (2014/0019352 A1), in view of Beye et al. (2018/0039989 A1), in view of Balazs et al. (9444824 B1), in further view of Hurley et al. (US 20180315051 A1).
Re-claim 12, Shrivastava, in view of Beye et al., in further view of Balazs et al., do not disclose the following limitations
However, Hurley et al. disclose a computer-implemented method of claim 1, further comprising: providing, through the payment technology gateway application, a mechanism for peer-to-peer payments between employees enrolled in the payment technology gateway; wherein the mechanism employs one of the electronic wallet and the paycard (see e.g. paragraphs 0035, 0041, 0279 -a payment provider can allow users to register with a service for engaging in peer-to-peer or peer-to-business payment transactions with other users registered with the service. -- As used herein, a payment network 110 comprises a communications pathway across which payment transactions can be routed. For example, in one or more embodiments a payment network can comprise a payment gateway system, a card network system, and an issuer of a payment authorization number (e.g., issuer).---users within a particular degrees-of-separation (e.g., friends, or friends-of-friends), user groups (e.g., the gaming club, my family), user networks (e.g., employees of particular employers)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Shrivastava, in view of Beye et al., in further view of Balazs et al., and include the steps cited above, as taught by Hurley et al., in order to increase ease and efficiency of sending payments seamlessly which leads to greater use of, and satisfaction with, electronic payments.(see e.g. paragraph 0034).
Response to Arguments
Applicant's arguments filed 7/5/21 have been fully considered but they are moot due to the new rejection.  However, the following argument is not persuasive. 
Applicant’s argument:
Shrivastava in view of Beye and Balazs does not make claim 1 obvious under 35 U.S.C. § 103(a) because the cited art, taken alone or in combination, does not disclose, "providing, by the employer's data processing system, a machine intelligence application comprising machine learning and predictive algorithms, the 
The Examiner relies on Balazs to disclose the machine learning aspects of the Applicant's claims. --- Balazs' adaptive assurances are not used to make recommendations on how the employee can best utilize their available funds.
Examiner’s response:
The Examiner notes that Beye teaches using machine learning to determine user preferences which are used in the decision making process of suggesting “the best card” to use during a purchase.  Furthermore, Beye teaches a plurality of applications (applications 222, 158 which enables machine learning, dynamic payment decision application, the get best card” algorithm) working in conjunction to suggest a best payment method.  Those applications are equivalent to the claimed applications as they perform the same functions.  
The claim vaguely recites a payroll application comprising a coordination with payment technology gateway application.  No specific functionality or how the payroll application improves the system is provided.  Shrivastava, in view of Beye et al., disclose the limitations as claimed, but lack the payroll application being in coordination with the payment gateway. 
Balazs teaches one or more software payroll  products coupled to or in communication with one of more payment gateways  (see e.g. col. 8, lines 32-36; col. 10, lines 1-6, 60-61).
Adding a payroll application to the combination of application taught by Beye could be accomplished with no unpredictable results.

Applicant’s argument:
The Examiner relies on Balazs to disclose the machine learning aspects of the Applicant’s claims.

Examiner’s response:
As explained above, Balazs was relied upon for coupling a payroll application with a payment gateway. Both Beye and Balazs teach machine learning. 
Applicant’s argument:
The Examiner concludes that the combination of references is obvious, "in order to perform various processes or to invoke various modules in order to implement adaptive levels of assurance in a financial management system; and also to enhance the user experience." The problem with the Examiner's motivation is that adaptive authentication, as explained by the examiner, does not make sense in the context of a digital wallet selecting from different payment cards. Furthermore, even if the references were combined, Balazs' adaptive assurances are used for different levels of identity verification. (Balazs, col. 10, lines 1-18, referencing the cyber- intelligence process or module). Balazs' adaptive assurances are not used to make recommendations on how the employee can best utilize their available funds. The machine language algorithms which would analyze identity and how best to authenticate the identity of a party are not the same algorithms that would be used to analyze the party's purchase history and recommend the most effective use of their financial resources. 

Examiner’s response:
The Examiner maintains that the combination of references is proper since the references teach financial systems  which collect and analyze user information for decision making purposes. 
--Specifically, Shrivastava teaches providing financial services to a user such as an e-wallet service facilitating transactions between a user and merchants via a payment network. Shrivastava further teaches an auto optimization feature to choose a card which may maximize the user’s benefits.
---Beye teaches determining best payment methods for a user communicating with a financial institution. The user is authenticated and data is collected to generate a profile of the user, which is used for recommending a best card to use during a transaction. 
---Balazs teaches collecting financial data of a user and providing the user with the capability to conduct, and/or monitor financial transactions. (see e.g. col. 12, lines 31-41 - the method or system may optionally gather and analyze various analytics using the cyber-intelligence module to use various techniques including statistics, modeling, machine learning, or data mining to collect and analyze various types of current or historical data, information, or patterns to, for example, analyze or identify opportunities (e.g., customer satisfaction level in using the financial management system) or to identify or predict risks (e.g., the occurrence or likelihood of some future events).” (see e.g. col. 12, lines 31-41).

As seen above, the references are in the same field of endeavor. Adding a payroll application to the combination of Shrivastava and Beye could be accomplished with no unpredictable results.
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

The rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A) Matthew (US 20150012425 A1) - Intelligent Advice and Payment Routing Engine
B) Evans et al. (US 20140279474 A1)  Multi-Purse One Card transaction Apparatuses, Methods/Systems
C) Pourfallah et al. (9760871 B1) –Event-Triggered business-to-business
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
March 8, 2022